                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
_______________________________________

    JPMORGAN CHASE BANK, NATIONAL
    ASSOCIATION,

                       Plaintiff,
                                                          Civil Action No. 3:19-cv-06330-FLW-ZNQ
    v.
                                                                  MEMORANDUM ORDER
    VINCENT ROGGIO,

                      Defendant.


         THIS MATTER having been opened to the Court by pro se Plaintiff Vincent Roggio, on

a Motion for Reconsideration pursuant to Fed. R. Civ. P. 60, see ECF No. 61, a “Motion for the

Court to Enforce its Order addressing the Rule of Law,” see ECF No. 62, a Motion for Recusal,

see ECF No. 71, and a “Motion to file an Amended Motion for Summary Judgment,” see ECF No.

79; it appearing that Defendant JPMorgan Chase Bank, National Association, through counsel

Brian Peter Scibetta and Ricard P. Haber, Esqs., opposes the first three motions, see ECF Nos. 63-

64, 73, and has not yet responded to the fourth; it appearing that the Court having considered the

parties’ submissions in connection with Roggio’s motions pursuant to Fed. R. Civ. P. 78; the Court

DENIES the pending motions and makes the following findings:

         (1)   Although the procedural history in this case is tortured, given that Roggio has filed

               thirteen motions to date, the facts are relatively straightforward.1 Chase owns a note

               on which Roggio is liable. See Compl., ¶¶ 7, 10. On September 25, 2008, Chase

               acquired the note when it purchased certain assets and liabilities from Washington




1        This recitation of facts is drawn from the Court’s various prior Orders.
                                                      1
             Mutual Bank (“WaMu”), then insolvent and under receivership with the Federal

             Deposit Insurance Corporation (“FDIC”). See ECF No. 17, at 2.

      (2)    WaMu and Roggio originally executed the note on April 25, 2005, with Roggio’s

             house as collateral. Id. Roggio stopped making payments on February 1, 2006. Id.

             WaMu filed for foreclosure on June 21, 2006, in New Jersey Superior Court,

             Chancery Division, Monmouth County. See Washington Mutual Bank f/k/a

             Washington Mutual Bank, FA v. Vincent Roggio, et al., No. F-10850-06. After a

             decade of litigation,2 the state court entered judgment for Chase (as WaMu’s

             successor in interest) for $6,169,701.07. Id. at 3. Chase then bought Roggio’s house

             at a foreclosure sale a year later for $1,000. Id.

      (3)    On February 20, 2019, Chase initiated the instant action against Roggio seeking a

             deficiency judgment for the balance he owes on the note: $6,327,508.50, minus a

             “fair market” credit equivalent to the price of the house whenever Chase sells it. Id.

             at 3 n.3. Roggio moved to dismiss on April 30, 2019, arguing that the Court lacked

             subject matter jurisdiction under the Financial Institutions Reform and Recovery

             Enforcement Act (“FIRREA”). See ECF No. 8. FIRREA establishes procedures for

             adjudicating claims against a failed bank such as WaMu. One provision requires a

             claimant to exhaust administrative remedies before suing in federal court. Another

             provides that venue is appropriate only “in the district . . . within which the deposit

             institution’s principal place of business is located or the . . . District of Columbia.”

             12 U.S.C. 1821(d)(6)(A). Roggio has a case against the FDIC under this statute in



2
         Although WaMu remained the named plaintiff in the foreclosure action, Chase controlled
prosecution after acquiring Roggio’s note, consistent with New Jersey Ct. R. 4:34-3. Roggio has long
insisted that this was improper because it “left no party on one side of the case.”
                                                  2
      the proper forum. See Roggio v. Fed. Deposit Ins. Corp., 2018 WL 7141320, at *2

      (D.D.C. Aug. 17, 2018).

(4)   Because the purpose of FIRREA is “to force plaintiffs with claims against failed

      deposit institutions to file their claims under FIRREA’s administrative claims

      procedures before filing them in federal court [limited, in turn, by the venue

      restrictions],” Hudson United Bank v. Chase Manhattan Bank of Connecticut, N.A.,

      43 F.3d 843, 849 (3d Cir. 1994) (emphasis added), and because Roggio sought to

      “turn this statutory scheme on its head” by subjecting actions brought by a bank to

      FIRREA’s exhaustion and venue requirements, I denied his dismissal motion. See

      ECF No. 17, at 5-6. I subsequently rejected Roggio’s Motion for Reconsideration,

      and Motion for a Preliminary Injunction/Restraining Order. See ECF No. 32, at 4-5.

      Roggio further filed a “Motion for an Evidentiary Hearing” and a “Motion to Vacate

      the State Court’s Judgments,” see ECF Nos. 34-35, which the Magistrate Judge

      summarily denied. See ECF No. 47.

(5)   On April 17, 2020, Roggio submitted his Answer. See ECF No. 29. He also asserted

      four counterclaims: WaMu breached (1) a 2007 Settlement Agreement (“SA”) and

      (2) the implied covenant of good faith and fair dealing, while (3) tortiously interfering

      with prospective economic advantage by impairing Roggio’s credit and (4) violating

      the New Jersey Consumer Fraud Act (“NJFCA”) by misrepresenting facts during the

      course of the foreclosure action. See ECF No. 29. Chase moved to dismiss these

      claims on June 3, 2020. See ECF No. 37. I granted that motion under FIRREA. See

      ECF No. 57, at 3-4. While my decision was pending, Roggio filed a “Motion for the

      Court to take Judicial Notice of Adjudicative facts,” see ECF No. 46, as well as a



                                          3
      summary judgment motion, see ECF No. 51, which I rejected as premature. See ECF

      No. 52.

(6)   On December 28, 2020, because of the volume and frivolity of Roggio’s submissions

      to the Court, the Magistrate Judge entered an Order requiring Roggio to “seek express

      permission . . . before filing any future motions,” see ECF No. 66, but not before

      Roggio moved to reconsider my Order dated November 19, 2020, see ECF No. 61,

      and “to Enforce [the] [November 25, 2019] Order addressing the Rule of Law.” See

      ECF No. 62. Then, subsequent to the Magistrate Judge’s Order, and seemingly

      undeterred by the requirement that he must obtain advance permission, Roggio

      moved to recuse me. See ECF No. 71. Finally, this week, Roggio asked for leave to

      “file an Amended Motion for Summary Judgment.” See ECF no. 79. All motions are

      pending. I address each in turn.

(7)   Roggio’s Rule 60(b) Motion. Roggio asks the Court to reconsider its Order dated

      November 20, 2020, dismissing his counterclaims with prejudice. See supra. To

      succeed on a motion for reconsideration, Roggio must demonstrate: “(1) an

      intervening change in controlling law; (2) the availability of new evidence; or (3) the

      need to correct [a] clear error of law or prevent manifest injustice.” Lazaridis v.

      Wehmer, 591 F.3d 666, 669 (3d Cir. 2010). He may not use the motion merely to

      “restate arguments that the court has already considered.” Lawrence v. Emigrant

      Mortg. Co., 2012 WL 5199228, *2 (D.N.J., Oct. 18, 2012). Nor may he use it “to

      relitigate old matters, or to raise arguments or present evidence that could have been

      raised prior to the entry of judgment.” NL Indus., Inc. v. Comm. Union Ins. Co., 935

      F. Supp. 513, 516 (D.N.J. 1996). If he disagrees with the Court’s decisions, he should



                                          4
      challenge them through the normal appellate process. Dubler v. Hangsterfer’s

      Laboratories, 2012 WL 1332569, *2 (D.N.J., Apr. 17, 2012) (citing Bowers v. Nat’l

      Collegiate Athletic Ass’n, 130 F. Supp. 2d 610, 612 (D.N.J. 2001)); G-69 v. Degnan,

      748 F. Supp. 274, 275 (D.N.J. 1990) (“The only proper ground for granting a motion

      for reconsideration, therefore, is that the matters or decisions overlooked, if

      considered by the court, might reasonably have altered the result reached.”).

      “[R]econsideration is an extraordinary remedy, that is granted very sparingly.”

      Brackett v. Ashcroft, 2003 WL 22303078, at *2 (D.N.J. Oct. 7, 2003).

(8)   Roggio wholly fails to justify reconsideration here. The crux of his motion, like his

      counterclaims, is that WaMu breached the 2007 SA, should not have been allowed

      to pursue foreclosure, and committed various irregularities during that process. See,

      e.g., ECF No. 61, at 29. As I stated in my Order, because these claims involve conduct

      by a bank now in receivership, and have nothing to do with Chase’s post-acquisition

      actions, they are encompassed by FIRREA (and I am barred from hearing it to that

      extent). Nothing in Roggio’s motion leads me to revisit my conclusion. To the

      contrary, Roggio cites law that belies his own point. See, e.g., Benson v. JPMorgan

      Chase Bank, N.A., 673 F.3d 1207, 1216 (3d Cir. 2012) (holding that only “a claim

      based on JPMorgan’s own acts could not be resolved by the FDIC,” and that “claims

      based on a purchasing bank’s post-purchase actions . . . are not governed by

      FIRREA”) (emphasis added). Perhaps recognizing this, Roggio devotes countless

      pages to rehasing his argument that this Court lacks jurisdiction to hear Chase’s

      deficiency claim in the first place. See ECF No. 61, at 1, 23. But I have already—and




                                         5
              repeatedly—rejected that argument. See ECF Nos. 17, 31. FIRREA applies to claims

              against a defunct bank, not claims by a bank (or its successor in interest).

       (9)    Roggio also asserts that Chase “had no standing in the state case” for reasons that

              continue to remain unclear, but seem to involve “Chase masquerade[ing] as an

              unnamed party” in the foreclosure action and/or “not hold[ing] in due course” the

              relevant “notes” and “negotiable instruments,” which were “nullities and had no legal

              force” under the Uniform Commercial Code (“UCC”). See, e.g., ECF No. 61, at 2,

              13-15, 22. Whatever the merits of this claim, Roggio’s recourse is in state court, not

              here, as I have long emphasized. See ECF No. 32, at 4; accord Roggio v. Fed. Deposit

              Ins. Corp., No. 09-1733, 2018 WL 7141320, at *2 (D.D.C. Aug. 17, 2018)

              (concluding same). Roggio finally argues—vaguely, and for the first time—that my

              dismissal Order violates due process. See ECF No. 61, at 10. At bottom, this claim,

              too, centers on “Chase’s lack of standing in the state court or the void judgment on

              which the deficiency action is based,” id. at 11, and on Roggio’s baseless assertion

              that I “hav[e] never addressed [these issues].” Id. at 13. Setting aside the fact that I

              clearly previously address them, see supra, this case does not implicate due process

              in any event. Roggio simply never draws a connection between the state foreclosure

              action, the present deficiency judgment claim, and a cognizable constitutional

              deprivation, other than to assert that he is entitled to an impartial forum. Id. at 10.

              Because his due process claim is a new allegation in an old allegation’s clothing, it

              cannot support reconsideration.3 Accordingly, I DENY Roggio’s Motion for

              Reconsideration.


3      Roggio is, of course, free to pursue any of these claims on appeal to the Third Circuit, but his Rule
60 motion is an improper context in which to challenge them.
                                                     6
(10)   Roggio’s “Motion to Enforce the Court’s Order.” Roggio asks the Court to enforce

       its Order dated November 25, 2019, where I rejected his frivolous claim that FIRREA

       bars jurisdiction over the deficiency action. See ECF No. 17, at 5-6. On its face, this

       motion makes little sense, given that my Order is in force, and it awards Roggio no

       relief. Otherwise, the motion is plainly a reconsideration motion in disguise. Roggio

       again asks the Court to treat claims against a defunct bank (such as his) the same as

       claims by a defunct bank’s successor in interest (such as Chase’s), to find that Chase

       lacked standing in state court to prosecute the foreclosure, and to consider WaMu’s

       alleged misdeeds. See, e.g., ECF No. 62, at 7-10. Contrary to Roggio’s insistence,

       and as I have stated many times over, FIRREA differentiates between his claims and

       Chase’s, and the proper forum for challenging the jurisdiction of the state courts is

       the state courts. See supra. Accordingly, I DENY Roggio’s Motion.

(11)   Roggio’s Recusal Motion. Roggio next seeks to recuse me from this case. See ECF

       No. 72. Although Roggio filed this motion without leave from the Magistrate Judge,

       I will address the merits at this time. Pursuant to 28 U.S.C. § 455(a), a judge shall

       disqualify herself “in any proceeding in which [her] impartiality might reasonably be

       questioned.” Id. Such circumstances include, inter alia: personal bias, prejudice

       concerning a party, financial interest in the case, or a relationship with a party,

       lawyer, or witness. Id. § 455(b)(1)-(5). Ultimately, the test is “whether a reasonable

       person, with knowledge of all the facts, would conclude that the judge’s impartiality

       might reasonably be questioned.” In re Kensington Int'l, Ltd., 368 F.3d 289, 301 (3d

       Cir. 2004).




                                           7
(12)   After careful scrutiny, Roggio’s motion fails to state a basis for recusal. As is true of

       every twist and turn in this litigation, Roggio stridently disagrees with my legal

       conclusions and believes them to be erroneous. See, e.g., ECF No. 71, at 3 (alleging

       “refusal to address multiple material breaches by Chase”); id. at 4 (alleging “rejection

       without explanation of the authority of the UCC”); id. at 9 (“The conduct of WaMu

       . . . satisfies all of the essential elements of the [NJCFA].”); id. at 11 (alleging “refusal

       to acknowledge, for two years, the terms of the contract at the center of this dispute”);

       id. at 19 (“Chase’s repudiation of the FIRREA statute . . . violates authorities that

       govern this Court.”); id. at 20 (“[R]efusal to accept or reject the Magistrate Judge’s

       Report and Recommendation Denied [ ] Due Process and requires recusal because

       only an Article III judge has jurisdiction over a 60(b)(4) motion.”). Such allegations

       are insufficient to warrant recusal. See United States v. Eisenberg, 773 F. Supp. 662,

       734 (D.N.J. 1991) (“[T]he basis for recusal must arise from the incidents or activities

       outside of the judges’ [ ] role.”); see also Johnson v. Trueblood, 629 F.2d 287, 291

       (3d Cir. 1980) (explaining that there must be “extrajudicial bias,” or “bias that is not

       derived from the evidence or conduct of the parties that the judge observes in the

       course of the proceedings”). To the extent that Roggio continues to disagree with this

       Court’s decisions, he may appeal in the normal course.

(13)   Roggio’s Motion for Leave to Amend. Finally, Roggio seeks leave to amend his

       summary judgment motion. See ECF No. 79. It is unclear why Roggio seeks to do

       so, other than to simply reiterate his initial submission (which itself repeats the same

       arguments I have rejected ad nauseum). See ECF No. 51. Roggio even admits that

       “some of the content may appear redundant.” Id. at 2. As discussed supra, I rejected



                                             8
             Roggio’s initial motion for summary judgment because “this case is still in the early

             stages of litigation,” during which time courts “often deny [such] motions . . . as

             premature.” See ECF No. 52. I reach the same result today, as discovery is ongoing.

             See ECF No. 76 (directing parties to respond to initial written discovery requests by

             April 30, 2021). Accordingly, Roggio’s Motion for Leave to Amend his Motion for

             Summary Judgment is DENIED.

      IT IS on this 12th day of May, 2021,

ORDERED that Roggio’s motions are DENIED. Roggio is again instructed that he must obtain

the Magistrate Judge’s permission before filing any further motions in this matter, and in the future,

this Court will not consider the merits of any motion he submits in violation of that Order. Roggio

is also well-advised that failure to do so, and/or repeated efforts to rehash baseless and defeated

arguments, may result in sanctions. See, e.g., Talley v. City of Atl. City, 2007 WL 2021792, at *4

(D.N.J. July 10, 2007) (“[T]here comes a point when repeated efforts to revive a hopeless [claim],

after repeated rejections painstakingly explained by the court, must be understood and accepted by

any reasonable person, because when a layman persists in a hopeless cause long after it should

have been clear to him, as a reasonable (though not law-trained) person, that his cause was indeed

hopeless sanctions should be imposed.”).


                                                                      /s/ Freda L. Wolfson
                                                                      Hon. Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                  9
